UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6563



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GBOLAHAN FRANCIS TAYO, a/k/a Douglas Warren
Johnson, a/k/a John Doe,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CR-95-28-BR, CA-95-106-5)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Gbolahan Francis Tayo, Appellant Pro Se. Thomas B. Murphy, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

Appellant's motion for modification of sentence. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court.   United   States   v.   Tayo,   No.   CR-95-28-BR;   CA-95-106-5

(E.D.N.C. Mar. 29, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                                AFFIRMED




                                    2